991 F.2d 791
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel F. STREET, Plaintiff-Appellant,v.Edward J. DERWINSLI, Secretary of the Department of VeteranAffairs, Defendant-Appellee.
No. 92-2506.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 21, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Benson E. Legg, District Judge.  (CA-91-3272-L)
Samuel F. Street, Appellant Pro Se.
Juliet Ann Eurich, OFFICE OF THE UNITED STATES ATTORNEY, for Appellee.
D.Md.
AFFIRMED.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
Samuel F. Street appeals from a district court order denying an untimely second motion for reconsideration of the dismissal of his complaint.  Street's second, untimely motion for reconsideration was, in effect, a Fed.  R. Civ. P. 60(b) motion.   See United States v. Williams, 674 F.2d 310, 312 (4th Cir. 1982).  Because the motion merely moved for reconsideration of a legal issue-whether his claim was barred under the statute of limitations-it was improper and unauthorized.  Id. Thus, the motion was properly denied.   Id. at 313.  The district court did not err.  Therefore, we affirm the order denying the motion.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED